Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of August 7, 2019 (this “Voting Agreement”),
among Glaukos Corporation, a Delaware corporation (“Parent”), and the
undersigned stockholder of Avedro, Inc., a Delaware corporation (the “Company”),
listed on the signature page hereto (the “Stockholder”).

W I T N E S S E T H :

WHEREAS, Parent, Atlantic Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Subsidiary”), and the Company propose
to enter into an Agreement and Plan of Merger dated as of the date hereof (as
the same may be amended or supplemented, the “Merger Agreement”) (capitalized
and other terms used but not defined herein shall have the meanings set forth in
the Merger Agreement, if defined in the Merger Agreement), providing for the
merger of Merger Subsidiary with and into the Company, with the Company
surviving the Merger and becoming a wholly-owned subsidiary of Parent;

WHEREAS, the Stockholder owns the number of Shares set forth on Schedule A
hereto (together with any New Shares (as defined below), the “Subject Shares”);

WHEREAS, certain stockholders (including the Stockholder), which consist of each
of the directors, the chief executive officer, and the chief financial officer
of the Company and certain other stockholders of the Company (the “Supporting
Stockholders”) are entering into voting agreements with the Parent in
substantially the same form as this Voting Agreement (the “Other Voting
Agreements”);

WHEREAS, in order to induce Parent to enter into the Merger Agreement, the
Supporting Stockholders are willing to make certain representations, warranties,
covenants, and agreements as set forth in this Voting Agreement with respect to
the Subject Shares; and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Supporting Stockholders, and Supporting Stockholders
have agreed to, execute and deliver this Voting Agreement and the Other Voting
Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Parent as follows:

(a) Authority. The Stockholder has all requisite power and authority to execute
and deliver this Voting Agreement, to perform the Stockholder’s obligations
hereunder (including, without limitation, Section 3(c)) and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Stockholder of this Voting Agreement, the performance by the Stockholder of the
Stockholder’s obligations hereunder (including, without limitation,
Section 3(c)) and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Stockholder, and no other actions on the part of the Stockholder are necessary
to authorize the execution and delivery by the Stockholder of this Voting
Agreement, the performance by the Stockholder of the Stockholder’s obligations
hereunder (including, without limitation, Section 3(c)) and the consummation of
the transactions contemplated hereby.

(b) Execution; Delivery; Enforceability. The Stockholder has duly executed and
delivered this Voting Agreement, and this Voting Agreement constitutes the valid
and binding obligation of the Stockholder, enforceable against the Stockholder
in accordance with its terms, except that such enforceability (i) may be limited
by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to the enforcement of creditors’ rights generally and (ii) is subject
to general principles of equity, whether applied in a court of law or a court of
equity. No consent of, or registration or filing with, any Governmental
Authority is required to be obtained or made by or with respect to the
Stockholder in connection with the execution, delivery and performance of this
Voting Agreement, the performance by the Stockholder of the Stockholder’s
obligations hereunder (including, without limitation, Section 3(c)) or the
consummation of the transactions contemplated hereby, other than (1) such
reports, schedules or statements under Sections 13(d) and 16 of the Exchange Act
as may be required in connection with this Voting Agreement and the transactions
contemplated hereby and (2) such consents, registrations or filings the failure
of which to be obtained or made would not have a material adverse effect on the
Stockholder’s ability to perform its obligations hereunder.

(c) No Conflict. The execution and delivery of this Voting Agreement do not, and
the consummation of the transactions contemplated hereby and compliance with the
provisions hereof will not, conflict with, result in a breach or violation of or
default (with or without notice or lapse of time or both) under, or require
notice to or the consent of any person under, any agreement, law, rule,
regulation, judgment, order or decree by which the Stockholder is bound, except
for such conflicts, breaches, violations or defaults that would not,
individually or in the aggregate, prevent or materially delay the Stockholder
from performing his, her or its obligations under this Voting Agreement.

(d) The Subject Shares. As of the date hereof, the Stockholder is the beneficial
owner of the Subject Shares listed on Schedule A across from his, her or its
name, free and clear of any Lien (other than any restrictions or rights created
by this Voting Agreement, under applicable federal or state securities laws or
pursuant to any written policies of the Company with respect to the trading of
securities in connection with insider trading restrictions, applicable
securities laws and similar considerations). The Subject Shares constitute the
Stockholder’s entire interest in the outstanding shares

 

2



--------------------------------------------------------------------------------

of capital stock of the Company. As of the date hereof, the Stockholder does not
own, beneficially or of record, any rights to purchase or acquire any shares of
capital stock of the Company except as set forth on Schedule A opposite the
Stockholder’s name. The Stockholder has sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Voting Agreement, in each case with respect to all of the Subject Shares, with
no limitations, qualifications or restrictions on such rights (other than any
restrictions or rights created by this Voting Agreement). None of the Subject
Shares owned by the Stockholder are subject to any voting trust or other voting
agreement with respect to the Subject Shares, except as contemplated by this
Voting Agreement.

(e) Absence of Litigation. There is no Proceeding pending against or, to the
knowledge of the Stockholder, threatened against the Stockholder or the Subject
Shares that could reasonably be expected to impair or affect the ability of the
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

(f) Reliance. The Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the Stockholder’s execution,
delivery and performance of this Voting Agreement.

Section 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Stockholder as follows:

(a) Authority; Enforceability. Parent has all requisite corporate power and
authority to execute and deliver this Voting Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Parent of this Voting Agreement, the
performance by Parent of its obligations hereunder and consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Parent, and no other actions on the part of
Parent are necessary to authorize the execution and delivery by Parent of this
Voting Agreement, the performance by Parent of Parent’s obligations hereunder
and the consummation of the transactions contemplated hereby.

(b) Execution; Delivery. Parent has duly executed and delivered this Voting
Agreement, and this Voting Agreement constitutes the valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity.
No consent of, or registration or filing with, any Governmental Authority is
required to be obtained or made by or with respect to Parent in connection with
the execution, delivery and performance of this Voting Agreement or the
consummation of the transactions contemplated hereby, other than (1) reports,
schedules or statements by Parent under Sections 13(d) and 16 of the Exchange
Act as may be required in connection with this Voting Agreement and the
transactions contemplated hereby and (2) such consents, registrations or filings
the failure of which to be obtained or made would not have a material adverse
effect on Parent’s ability to perform its obligations hereunder.

 

3



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery of this Voting Agreement do not, and
the consummation of the transactions contemplated hereby and compliance with the
provisions hereof will not, conflict with, result in a breach or violation of or
default (with or without notice or lapse of time or both) under, or require
notice to or the consent of any person under, any agreement, law, rule,
regulation, judgment, order or decree by which Parent is bound, except for such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, prevent or materially delay Parent from performing its
obligations under this Voting Agreement.

Section 3. Covenants of the Stockholder.

(a) Support. The Stockholder covenants and agrees, (for so long as any such
below action takes place prior to the Expiration Date (as defined in Section 4
below), as follows:

(i) Agreement to Vote. At every meeting of the stockholders of the Company (and
at every adjournment or postponement thereof) called to seek, and in every other
circumstance in which a vote, action, written consent, resolution or other
approval of the stockholders of the Company is proposed seeking, the Company
Stockholder Approval, approval of the Merger, adoption of the Merger Agreement,
or approval of any other transaction pursuant to or contemplated by the Merger
Agreement, and any matter that would reasonably be expected to facilitate the
consummation of the Merger (including, without limitation, any adjournment of
any meeting of the stockholders in order to solicit additional proxies in favor
of approval of the Merger and adoption of the Merger Agreement if there are not
sufficient votes to obtain the Company Stockholder Approval), the Stockholder
(A) shall, if a meeting is held, appear at such meeting or otherwise cause the
Subject Shares to be counted as present at such meeting for purposes of
establishing a quorum and (B) shall vote (or cause to be voted) the Subject
Shares:

(1) in favor of (x) granting the Company Stockholder Approval, including
approving the Merger and adopting the Merger Agreement, and (y) approving any
other transaction pursuant to or contemplated by the Merger Agreement, and any
other matter that could reasonably be expected to facilitate the consummation of
the Merger; and

(2) against (w) any Company Takeover Proposal (other than the Merger Agreement
and the Merger), (x) any other matter that could reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the consummation of
the Merger or any of the transactions contemplated by the Merger Agreement, and
(y) any other action, transaction or agreement that could reasonably be expected
to result in a breach of any representation, warranty, covenant or agreement of
the Company in the Merger Agreement or of any Stockholder in this Voting
Agreement.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, any obligation pursuant to the foregoing clause
(2) shall not be read to affect, reduce or eliminate the obligation of any
Stockholder pursuant to clause (1) above.

Any attempt by the Stockholder to vote, consent or express dissent with respect
to (or otherwise to utilize the voting power of), the Subject Shares in
contravention of this Section 3(a) shall be null and void ab initio. If the
Stockholder is the beneficial owner, but not the holder of record, of any
Subject Shares, the Stockholder agrees to use reasonable best efforts to take,
or cause to be taken, all actions reasonably necessary to cause the holder of
record and any nominees to vote (or exercise a consent with respect to) all of
such Subject Shares in accordance with this Section 3(a).

(ii) Consents and Waivers. The Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any Contracts to which the Stockholder is a party or pursuant to any rights
the Stockholder may have.

(iii) Company Change in Recommendation. Notwithstanding anything to the contrary
in this Voting Agreement, if at any time following the date hereof and until the
Expiration Date there occurs a Company Change of Recommendation pursuant to
Section 4.04(f) of the Merger Agreement (a “Change of Recommendation Event”),
then the obligations of the Stockholder under Section 3(a)(i) and Section 3(c),
including the obligations of such Stockholder to grant to, and appoint, Parent
or its designee as the Stockholder’s proxy and attorney-in-fact in accordance
with Section 3(c), shall be limited to the number of shares of Company Common
Stock held by such Stockholder, rounded down to the nearest whole share, equal
to the product of (a) such Stockholder’s Pro Rata Share multiplied by (b) the
Covered Company Common Stock (as defined below) (such amount, the “Covered
Shares”); provided that all other obligations and restrictions contained in this
Voting Agreement, including those set forth in this Section 3(a)(iii) shall
continue to apply to all of the Subject Shares; provided, further, that if a
Change of Recommendation Event occurs, notwithstanding any other obligations
hereunder, the Stockholder shall be expressly permitted to vote its Subject
Shares and to grant or appoint any Person as its proxy and attorney-in fact with
respect to its Subject Shares that are not Covered Shares in its sole discretion
with respect to the matters set forth in Section 3(a)(i). For purposes of this
Voting Agreement, (i) the “Covered Company Common Stock” shall mean the total
number of shares of Company Common Stock outstanding as of the record date of
the applicable stockholder meeting multiplied by 0.30 and (ii) the Stockholder’s
“Pro Rata Share” shall mean the quotient of (A) the number of Subject Shares
held by the Stockholder, divided by (B) the sum of (1) the number of Subject
Shares held by the Stockholder, plus (2) the number of Subject Shares (as such
term is defined in each of the Other Voting Agreements) held by all of the other
Supporting Stockholders, in the aggregate.

 

5



--------------------------------------------------------------------------------

(b) No Transfer or Encumbrance of Subject Shares.

(i) Other than a Permitted Transfer (as defined below), no Stockholder shall,
with respect to any Subject Shares owned, beneficially or of record, by the
Stockholder, (1) Transfer (as defined below) any such Subject Shares, (2) permit
to exist any Liens (other than those created by this Voting Agreement) on any of
such Subject Shares, (3) deposit any such Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Subject Shares
or grant any proxy (except as otherwise provided herein) or power of attorney
with respect thereto, or (4) take or permit any other action that would in any
way restrict, limit or interfere with the performance of the Stockholder’s
obligations hereunder.

(ii) Any Transfer or attempted Transfer of any Subject Shares in violation of
this Section 3(b) shall, to the fullest extent permitted by law, be null and
void ab initio. If any involuntary Transfer of Subject Shares of the Stockholder
shall occur (including, but not limited to, a sale by the Stockholder’s trustee
in any bankruptcy, or a sale to a purchaser at any creditor’s or court sale),
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, liabilities and
rights under this Voting Agreement, which shall continue in full force and
effect until valid termination of this Voting Agreement.

(iii) For purposes of this Voting Agreement, “Transfer” means (1) any direct or
indirect offer, sale, lease, assignment, encumbrance, loan, gift, pledge, grant
of a security interest, hypothecation, disposition or other transfer (by
operation of law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, lease, assignment, encumbrance, loan, gift, pledge, hypothecation,
disposition or other transfer (by operation of law or otherwise), of any capital
stock or interest in any capital stock (or any security convertible or
exchangeable into such capital stock), including in each case through the
Transfer of any person or any interest in any person, or (2) in respect of any
capital stock or interest in any capital stock, to enter into any swap or any
other agreement, transaction or series of transactions that hedges or transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of such capital stock or interest in capital stock, whether any such
swap, agreement, transaction or series of transactions is to be settled by
delivery of securities, in cash or otherwise.

(iv) For purposes of this Voting Agreement, “Permitted Transfer” means, with
respect to the Stockholder, such Transfer is (1) in accordance with applicable
Law and (2) (A) using already-owned Subject Shares (or effecting a “net
exercise” of a Company Stock Option or a “net settlement” of a Company RSU)
either to pay the exercise price upon the exercise of a Company Stock Option or
to satisfy the Stockholder’s tax withholding obligation upon the exercise of a
Company Stock Option or settlement of a Company RSU, in each case as permitted
pursuant to the terms of any of the Company Stock Plans or (B) transferring
Subject Shares to affiliates, immediate family members, a trust established for
the benefit of the Stockholder and/or for the benefit of one or more members of
the Stockholder’s immediate family or charitable organizations, including a
donor-advised fund, or upon the death of the Stockholder (provided that, as a
condition to such Transfer, the recipient executes a joinder to this Voting
Agreement, in form and substance reasonably acceptable to Parent); provided,
that no such Transfer shall relieve the transferring Stockholder from its
obligations under

 

6



--------------------------------------------------------------------------------

this Voting Agreement, other than with respect to the Subject Shares actually
transferred in accordance with the foregoing provision. The term “affiliate”, as
used herein, with respect to a person shall include without limitation any
general or limited partner, managing member, officer or director of such person
or any venture capital fund now or hereafter existing that is controlled by one
or more general partners (or member thereof) or managing members (or member
thereof) of, or shares the same management company (or member thereof) with,
such person or any general or limited partner, managing member, officer or
director of any such fund.

(v) At all times commencing with the execution and delivery of this Voting
Agreement and continuing until the Expiration Date, in furtherance of this
Voting Agreement, the Stockholder hereby authorizes each of Parent, the Company
and their respective counsels to notify the Company’s transfer agent that there
is a stop transfer order with respect to all of the Subject Shares (and that
this Voting Agreement places limits on the voting and transfer of the Subject
Shares), subject to the provisions hereof, including Permitted Transfers. The
parties agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the Expiration Date.

(c) IRREVOCABLE PROXY. By execution of this Voting Agreement, (i) the
Stockholder hereby grants to Parent (and any designee of Parent) a proxy (and
appoints Parent or any such designee of Parent as its attorney-in-fact) to vote,
and to exercise all voting and consent rights of the Stockholder with respect
to, the Subject Shares owned beneficially or of record by the Stockholder
(including, without limitation, the power to execute and deliver written
consents) in accordance with Section 3(a)(i) at any annual, special, adjourned
or postponed meeting of stockholders of the Company at which any of the
transactions, actions or proposals contemplated by Section 3(a)(i) are or will
be considered and in every written consent in lieu of such meeting and (ii) such
proxy and appointment shall (A) be irrevocable in accordance with the provisions
of Section 212(e) of the DGCL, (B) be coupled with an interest, and (C) survive
the dissolution, bankruptcy or other incapacity of such Stockholder as well as
the death, bankruptcy or other incapacity of such Stockholder; provided, that
any grant of such proxy shall only entitle Parent or its designee to vote on the
matters specified by Section 3(a)(i), and the Stockholder shall retain the
authority to vote on all other matters. The Stockholder hereby represents that
any proxies heretofore given in respect of such Stockholder’s Subject Shares, if
any, are revocable, and hereby revokes all such proxies, and that such
Stockholder agrees not to grant any subsequent proxies with respect to such
Subject Shares, except to comply with its, his or her obligations under
Section 3(a). The Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 3(c) is given in connection with the execution of the
Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Voting Agreement. The
Stockholder hereby ratifies and confirms all actions that the proxies appointed
hereunder may lawfully do or cause to be done in accordance with this Voting
Agreement.

 

7



--------------------------------------------------------------------------------

(d) Capacity. Notwithstanding anything to the contrary in this Voting Agreement
(including the restrictions set forth in Section 3(e)), (i) the Stockholder is
entering into this Voting Agreement, and agreeing to become bound hereby, solely
in his, her or its capacity as a stockholder of the Company and not in any other
capacity (including without limitation any capacity as a director of the
Company) and (ii) nothing in this Voting Agreement will be construed to
prohibit, limit or restrict any Stockholder who is also a director of the
Company or any director nominated by the Stockholder from exercising such
director’s fiduciary duties in his or her capacity as a director of the Company.
The Stockholder shall (i) not be liable or responsible hereunder for any action
taken or vote made by a director of the Company in such person’s capacity as a
director and (ii) not be required to remove its nominee (if any) from the board
of directors of the Company or direct such nominee to vote or refrain from
voting on any matter before the board of directors of the Company in any manner.

(e) Non-Solicitation. The Stockholder agrees that it will not take any action
that the Company is prohibited from taking pursuant to Section 4.04
(Non-Solicitation) of the Merger Agreement.

(f) Additional Acquisitions; Adjustments. The Stockholder agrees that any shares
of Company Common Stock and any other shares of capital stock of the Company or
other equity of the Company that the Stockholder purchases or otherwise acquires
or with respect to which the Stockholder otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) after the execution of this
Voting Agreement (the “New Shares”) and prior to the Expiration Date, shall be
subject to the terms and conditions of this Voting Agreement to the same extent
as if the New Shares had been Subject Shares as of the date of this Voting
Agreement. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Voting Agreement shall apply to the resulting shares.

(g)Waiver of Certain Actions. The Stockholder hereby agrees not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any Transaction Litigation.

Section 4. Termination. This Voting Agreement shall terminate upon, and as used
in this Voting Agreement, the term “Expiration Date” shall mean, the earliest to
occur of (a) the Effective Time, (b) the date the Company Board makes a Company
Change of Recommendation pursuant to Section 4.04(e) of the Merger Agreement,
(c) the termination of the Merger Agreement in accordance with its terms, and
(d) upon mutual written agreement of the parties to terminate this Voting
Agreement. Nothing in this Section 4 shall relieve or otherwise limit the
liability of any Stockholder for any breach of this Voting Agreement prior to
such termination.

Section 5. Further Assurances. Subject to the terms and conditions of this
Voting Agreement, the Stockholder shall use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary to fulfill the Stockholder’s obligations under this Voting
Agreement.

 

8



--------------------------------------------------------------------------------

Section 6. General Provisions.

(a) Amendments. No provision of this Voting Agreement may be amended unless such
amendment is in writing and signed by (i) Parent and (ii) the Stockholder. No
failure or delay by any party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law.

(b) Notices. All notices, requests, claims, consents, demands and other
communications under this Voting Agreement shall be in writing and shall be
delivered either in person, by overnight courier, by registered or certified
mail, or electronic mail, and shall be deemed to have been duly given (i) upon
receipt, if delivered personally or by overnight courier, with overnight
delivery and with acknowledgement of receipt requested, (ii) three (3) Business
Days after mailing, if mailed by registered or certified mail (postage prepaid,
return receipt requested) or (iii) on the Business Day the transmission is made
if transmitted by electronic mail prior to 5:00 p.m. Pacific Time on a Business
Day or on the succeeding Business Day if the transmission is made by electronic
mail after such time on a Business Day or on a non-Business Day (provided, in
each case, that the party sending such notice does not receive notification
within 12 hours that such transmission was unsuccessful), to the Company and
Parent at the address set forth in Section 8.02 of the Merger Agreement and to
the Stockholder at his, her or its address set forth in Schedule A hereto (or at
such other address for a party as shall be specified by like notice).

(c) Interpretation. When a reference is made in this Voting Agreement to a
Section or Schedule, such reference shall be to a Section of, or a Schedule to,
this Voting Agreement unless otherwise indicated. The headings contained in this
Voting Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Voting Agreement. Whenever the words
“include,” “includes” or “including” are used in this Voting Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Voting Agreement shall refer to this Voting Agreement as a whole and not to any
particular provision of this Voting Agreement. The definitions contained in this
Voting Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms. Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a person are also to its successors and permitted
assigns.

 

9



--------------------------------------------------------------------------------

(d) Severability. If any term or other provision of this Voting Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Voting Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Voting Agreement so
as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

(e) Specific Performance. The parties agree that irreparable damage may occur
and that Parent may not have any adequate remedy at law in the event that any of
the provisions of this Voting Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
in the event of any breach or threatened breach by any Stockholder of any
covenant or obligation contained in this Voting Agreement, Parent shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement and to enforce specifically the terms and provisions of this Voting
Agreement, without the necessity of posting bonds or similar undertakings in
connection therewith, this being in addition to any other remedy which may be
available to Parent at law or in equity, including monetary damages. The
Stockholder hereby waives and agrees not to assert any objections to any remedy
referred to in this Section 6(e) (including any objection on the basis that
there is an adequate remedy at law or that an award of such remedy is not an
appropriate remedy for any reason at law or equity).

(f) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

(g) Counterparts. This Voting Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

(h) Entire Agreement; No Third-Party Beneficiaries. This Voting Agreement
(including the documents and instruments referred to herein, including the
Merger Agreement) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Voting Agreement. Nothing in this Voting
Agreement is intended to confer, and does not confer, any rights or remedies
under or by reason of this Voting Agreement (or any breach hereof) on any person
other than the parties hereto and their respective successors and permitted
assigns.

(i) Governing Law. This Voting Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws.

 

10



--------------------------------------------------------------------------------

(j) Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS VOTING AGREEMENT OR THE DOCUMENTS RELATED
HERETO IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
SUCH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS VOTING AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY CONTROVERSY INVOLVING ANY
REPRESENTATIVE OF PARENT OR ANY STOCKHOLDER UNDER THIS VOTING AGREEMENT. EACH
PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS VOTING AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(j).

(k) Assignment. Neither this Voting Agreement nor any of the rights, interests
or obligations under this Voting Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of Parent. Any attempted or purported assignment in
violation of this Section 6(k) shall be null and void and of no effect
whatsoever. Subject to the provisions of this Section 6(k), this Voting
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and permitted assigns.

(l) No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Voting Agreement, this Voting Agreement
shall not constitute or be deemed to evidence a contract, agreement, arrangement
or understanding between the parties hereto unless and until (i) the Merger
Agreement is executed by all parties thereto and (ii) this Voting Agreement is
executed by all parties hereto.

(m) Consent to Jurisdiction. Each of the parties hereto (i) irrevocably submits
himself, herself or itself to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, to the extent such court does not have
jurisdiction, the United States District Court of the District of Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any Proceeding arising out of or relating to this Voting
Agreement or any of the transactions contemplated herein, (ii) agrees that every
such Proceeding shall be brought, heard and determined exclusively in such
court, (iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (iv) agrees
not to bring any Proceeding arising out of or relating to this Voting Agreement
or any of the transactions contemplated herein in any other court, and
(v) waives any defense of inconvenient forum to the maintenance of any
Proceeding so brought. Each of the parties hereto agrees that service of any
process, summons, notice or document in the manner set forth in Section 6(b)
shall be effective service of process for any Proceeding brought against it.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

GLAUKOS CORPORATION By       Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

STOCKHOLDER: If an entity:

Name:  

 

By:  

 

Name:  

 

Title:  

 

If an individual:

Name:  

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder    Subject Shares

[Stockholder]

   [________]

Notice

[Stockholder]

c/o [                ]

[Address]

[Address]

[Address]

Attention: [______________]

Email:    [_______________]

with a copy (which shall not constitute notice to the Stockholder) to:

c/o [                ]

[Address]

[Address]

[Address]

Attention: [______________]

Email:    [_______________]